(Slip Opinion)

           Religious Restrictions on Capital Financing for
            Historically Black Colleges And Universities
The restriction in 20 U.S.C. § 1066c(c) on the Department of Education’s authority to
  guarantee loans for capital improvements at historically black colleges and universities
  “in which a substantial portion of its functions is subsumed in a religious mission”
  violates the Free Exercise Clause of the First Amendment.
The remaining restrictions in the statute can, and must, be construed to avoid further
  conflict with the Free Exercise Clause. We thus read section 1066c(c) and 20 U.S.C.
  § 1068e(1) to deny loans under the program only for facilities that are predominantly
  used for devotional religious activity, or for facilities that are part of an HBCU, or part
  of a department or branch of an HBCU, that offers only programs of instruction devot-
  ed to vocational religious education.

                                                                           August 15, 2019

     MEMORANDUM OPINION FOR THE ACTING GENERAL COUNSEL
                DEPARTMENT OF EDUCATION

   Under the Historically Black Colleges and Universities Capital Financ-
ing Program, the Department of Education guarantees loans that fund
capital improvements at historically black colleges and universities
(“HBCUs”). See 20 U.S.C. ch. 28, subch. III, pt. D, §§ 1066–1066g (“Part
D”). Congress provided, however, that such loans may not be made “for
any educational program, activity or service related to sectarian instruc-
tion or religious worship or provided by a school or department of divini-
ty or to an institution in which a substantial portion of its functions is
subsumed in a religious mission.” Id. § 1066c(c). Congress separately
barred the Department of Education from using appropriations for HBCU
programs, including the capital-financing program, for “a school or de-
partment of divinity or any religious worship or sectarian activity.” Id.
§ 1068e(1).
   Your office has asked whether those restrictions are consistent with the
Free Exercise Clause of the First Amendment. See Letter for Steven A.
Engel, Assistant Attorney General, Office of Legal Counsel, from Steven
Menashi, Acting General Counsel, Dep’t of Education at 1 (Dec. 11,
2017) (“ED Letter”). 1 The Supreme Court set forth the framework for

  1 In addition to your office’s views on this question, we also considered those of other

components of the Department of Justice. See Memorandum for the Office of Legal
Counsel, from Beth Williams, Assistant Attorney General, Office of Legal Policy, and

                                             1
                Opinions of the Office of Legal Counsel in Volume 43

reviewing such restrictions in Trinity Lutheran Church of Columbia, Inc.
v. Comer, 137 S. Ct. 2012 (2017), and Locke v. Davey, 540 U.S. 712
(2004). Those cases establish that the government may not deny generally
available funding to a sectarian institution because of its religious charac-
ter. Religious institutions have the right to participate in such programs on
the same terms as secular institutions. At the same time, the government
does have general discretion to choose what activities to fund, and that
includes the discretion not to fund certain religious uses of funds, such as
the training of clergy.
   Applying these standards to the restrictions at issue here, we agree that
the final portion of section 1066c(c), which denies loans under this pro-
gram to an institution “in which a substantial portion of its functions is
subsumed in a religious mission,” discriminates based on the religious
character of an institution and does not comply with the Free Exercise
Clause. We also agree that the balance of the restrictions can, and must,
be construed to avoid further conflict with the Free Exercise Clause. We
thus read sections 1066c(c) and 1068e(1) to deny loans under the program
only for facilities that are predominantly used for devotional religious
activity, or for facilities that are part of an HBCU, or part of a department
or branch of an HBCU, that offers only programs of instruction devoted to
vocational religious education. See 20 U.S.C. § 1003(15). So construed,
those restrictions do not deny loan support because of an HBCU’s reli-
gious character.

                                           I.

  The HBCU capital-financing program authorizes the Secretary of Edu-
cation “to enter into insurance agreements . . . to guarantee the full pay-
ment of principal and interest on qualified bonds.” 20 U.S.C. § 1066b(a).
The Secretary designates a “qualified bonding authority” to issue bonds


Jennifer Dickey, Counsel, Office of Legal Policy, Re: December 11, 2017 Opinion
Request from the Department of Education Office of General Counsel (Jan. 19, 2018)
(“OLP Memo”); Memorandum for Steven A. Engel, Assistant Attorney General, Office of
Legal Counsel, from John M. Gore, Acting Assistant Attorney General, Civil Rights
Division, Re: Department of Education opinion request regarding exclusion of religious
schools from Historically Black Colleges and Universities Capital Financing Program
(Jan. 24, 2018) (“CRT Memo”); E-mail for Henry C. Whitaker, Office of Legal Counsel,
from Brinton Lucas, Civil Division, Re: HBCU capital financing opinion request (Jan. 19,
2018 4:59 PM) (“CIV E-mail”).

                                           2
             Religious Restrictions on Capital Financing for HBCUs

backed by the federal government; the bonding authority then uses the
bond proceeds to fund loans to HBCUs for certain capital projects. Id.
§ 1066b(b). The loans are thus made directly by the bonding authority, but
the Department of Education guarantees the repayment of the loan. The
agreement between the Department of Education and the current bonding
authority, Rice Financial Products Company (“Rice Financial”), makes
Rice Financial responsible for most aspects of the program’s day-to-day
administration, including “all aspects of ” evaluating proposals, approving
construction schematics and schedules, validating cost estimates, disburs-
ing funds, and collecting interest payments. See Agreement to Insure as
Between the Department of Education of the United States and Rice
Securities, LLC, d/b/a Rice Financial Products Company, Designated
Bonding Authority at 21 (Aug. 19, 2009) (“Bond Agreement”). Rice
Financial is also responsible for ensuring that capital-improvement loans
are allocated “among as many” qualifying HBCUs “as possible.” Id.
   An HBCU is defined as “any historically Black college or university
that was established prior to 1964, whose principal mission was, and is,
the education of Black Americans,” and that meets other accreditation
standards. 20 U.S.C. § 1061(2). More than 100 institutions of higher
education qualify as HBCUs. E-mail for Henry C. Whitaker, Office of
Legal Counsel, from Jed Brinton, Dep’t of Education, Re: HBCU capital
financing program (Jan. 30, 2018 10:35 AM) (“Jan. 30 Brinton E-mail”).
   In establishing the HBCU capital-financing program in 1992, Congress
found that “a significant part of the Federal mission in education has
been to attain equal opportunity in higher education for low-income,
educationally disadvantaged Americans and African Americans,” 20
U.S.C. § 1066(1), and that “the Nation’s historically Black colleges
and universities . . . have an unparalleled record of fostering the develop-
ment of African American youth,” id. § 1066(2). Congress also found
that, for a variety of reasons, HBCUs “often lack access to the sources of
funding necessary to undertake the necessary capital improvements.” Id.
§ 1066(4). “Federal assistance to facilitate low-cost capital,” Congress
found, “will enable such colleges and universities to continue and expand
their educational mission and enhance their significant role in American
higher education.” Id. § 1066(6).
   The HBCU capital-financing program funds a broad range of capital
projects, including the repair, renovation, or acquisition of a classroom
facility, library, laboratory, dormitory, “or other facility customarily used
by colleges and universities for instructional or research purposes or for
                                      3
                 Opinions of the Office of Legal Counsel in Volume 43

housing students, faculty, and staff.” Id. § 1066a(5)(A). The program also
covers administrative facilities, student centers, equipment, health centers,
and more. Id. § 1066a(5)(B)–(H). You have informed us that recent,
representative projects have included academic buildings, wellness cen-
ters, and student unions, and that loans are project-specific rather than
institution-specific. E-mail for Henry C. Whitaker, Office of Legal Coun-
sel, from Jed Brinton, Dep’t of Education, Re: HBCU capital financing
program (Jan. 19, 2018 5:28 PM). “[A]bout half of the more than 100
HBCUs have significant religious roots” and several are denominational
seminaries. Jan. 30 Brinton E-mail.
   As noted, the program is subject to two religious-funding restrictions.
First, no loans may be made under Part D “for any educational program,
activity or service related to sectarian instruction or religious worship or
provided by a school or department of divinity or to an institution in
which a substantial portion of its functions is subsumed in a religious
mission.” 20 U.S.C. § 1066c(c). Second, “[t]he funds appropriated under
section 1068h of [title 20] may not be used . . . for a school or department
of divinity or any religious worship or sectarian activity.” Id. § 1068e(1). 2
Rice Financial’s Bond Agreement entrusts it with responsibility to ensure
that each qualifying institution and capital-improvement loan satisfies
these statutory requirements, which are incorporated into the agreement.
See Bond Agreement at 7, 10, 21.

                                           II.

   The Religion Clauses of the First Amendment provide that “Congress
shall make no law respecting an establishment of religion, or prohibiting
the free exercise thereof.” U.S. Const. amend. I. These Clauses generally
“require the state to be a neutral in its relations with groups of religious
believers and non-believers,” and mandate that government power “is no
more to be used so as to handicap religions than it is to favor them.”
Everson v. Bd. of Educ., 330 U.S. 1, 18 (1947). That neutrality principle is

    2 The restriction in section 1068e(1) applies to several other education programs, in-

cluding benefits for HBCUs, American Indian-controlled colleges and universities, and
other institutions. See generally 20 U.S.C. § 1068h. In addition, a separate provision
states that “[n]o grant may be made under this chapter,” which includes Part D, “for any
educational program, activity, or service related to sectarian instruction or religious
worship.” Id. § 1062(c)(1) (emphasis added). That provision has no apparent application
to the bond insurance program authorized by Part D.

                                            4
             Religious Restrictions on Capital Financing for HBCUs

not absolute. Government officials may publicly acknowledge religion,
such as through legislative prayer, consistent with long-standing traditions
and practices of this country. See, e.g., Town of Greece v. Galloway, 572
U.S. 565, 575–76 (2014). The government may also accommodate reli-
gious practice through laws that explicitly refer to, and account for, the
exercise of religion. See, e.g., Cutter v. Wilkinson, 544 U.S. 709, 719–20
(2005). And in some instances, the Clauses may require such an accom-
modation. See Hosanna-Tabor Evangelical Lutheran Church & Sch. v.
EEOC, 565 U.S. 171, 188–90 (2012). But a permissible accommodation
stands on a very different footing from “[a] law burdening religious
practice that is not neutral or not of general application.” Church of the
Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993).
Such laws “must undergo the most rigorous of scrutiny” under the Free
Exercise Clause. Id.
   As the Supreme Court recently made clear in Trinity Lutheran, the
nondiscrimination principle of the Free Exercise Clause is applicable to
government benefit programs. The government may not “‘exclude indi-
vidual Catholics, Lutherans, Mohammedans, Baptists, Jews, Methodists,
Non-believers, Presbyterians, or the members of any other faith, because
of their faith, or lack of it, from receiving the benefits of public welfare
legislation.’” Trinity Lutheran, 137 S. Ct. at 2020 (quoting Everson, 330
U.S. at 16 (emphasis in original)); see Mitchell v. Helms, 530 U.S. 793,
828 (2000) (plurality opinion) (recognizing that the government may not
“discriminat[e] in the distribution of public benefits based upon religious
status or sincerity”).
   In Trinity Lutheran, a Missouri program offered grants to organizations
for purchasing playground surfaces made from recycled tires. 137 S. Ct. at
2017. Although the parties agreed that the Establishment Clause would
not bar churches from participating in the program, Missouri had express-
ly excluded them. Id. Because the Missouri program “expressly discrimi-
nate[d] against otherwise eligible recipients by disqualifying them from a
public benefit solely because of their religious character,” the Court
subjected the program to “the most exacting scrutiny.” Id. at 2021. Mis-
souri asserted that this discrimination was justified by its desire to
“skat[e] as far as possible from religious establishment concerns,” but the
Court held that a “policy preference” of “‘achieving greater separation of
church and State than is already ensured under the Establishment Clause’”
was insufficient to justify excluding religious organizations. Id. at 2024
(quoting Widmar v. Vincent, 454 U.S. 263, 276 (1981)).

                                      5
              Opinions of the Office of Legal Counsel in Volume 43

   In reaching that conclusion, Trinity Lutheran distinguished Locke,
which rejected a Free Exercise Clause challenge to a state scholarship
program operated by the state of Washington. The program in Locke
prohibited awarding scholarships to students pursuing a “degree in theol-
ogy,” which the Court assumed to mean a degree that was “‘devotional
in nature or designed to induce religious faith.’” 540 U.S. at 716 (quoting
position taken in both sides’ briefs). Locke held that Washington could
constitutionally choose not to fund devotional education in order to
advance the State’s “antiestablishment interests” in “not funding the
religious training of clergy.” Id. at 722 & n.5. Such interests could justify
treating religious degrees as different from other degrees, even though
the Establishment Clause itself would not have barred such funding.
Locke emphasized that the program did “not require students to choose
between their religious beliefs and receiving a government benefit.” Id. at
720–21. The scholarships remained available to students attending reli-
gious schools, so long as they pursued an academic degree other than
devotional theology. Id. at 724–25. Thus, as the Court later explained in
Trinity Lutheran, the student in Locke “was not denied a scholarship
because of who he was; he was denied a scholarship because of what he
proposed to do—use the funds to prepare for the ministry.” 137 S. Ct. at
2023 (emphasis in original).
   Under the framework set forth in Trinity Lutheran, the constitutionality
of a religious-funding restriction will turn on whether the restriction is
based upon an institution’s religious status or whether it is based upon
how the federal support would be used. Restrictions based on religious
status are presumptively unconstitutional, whereas restrictions that limit
government support for religious activities or uses may be permissible
under Locke. This distinction is broadly consistent with how the Supreme
Court has distinguished between Congress’s permissible discretion to
allocate federal funds and unconstitutional conditions on the use of those
funds. Congress may determine the programs the federal government
chooses to fund. See, e.g., U. S. Agency for Int’l Dev. v. Alliance for Open
Soc’y Int’l, Inc., 570 U.S. 205, 215–16 (2013); Regan v. Taxation with
Representation of Wash., 461 U.S. 540, 549 (1983). And Congress’s
“power to allocate funds for public purposes includes an ancillary power
to ensure that those funds are properly applied to the prescribed use.” Rust
v. Sullivan, 500 U.S. 173, 195 n.4 (1991). At the same time, Congress
may not condition funding for a federal program on a basis that infringes
a person’s constitutionally protected freedoms, including the freedom of

                                       6
             Religious Restrictions on Capital Financing for HBCUs

speech or the free exercise of religion. See Alliance for Open Soc’y, 570
U.S. at 217–18; Trinity Lutheran, 137 S. Ct. at 2023. A funding condition
may infringe on individual constitutional rights when it sweeps beyond
“defining the limits of the federally funded program to defining the recip-
ient.” Alliance for Open Soc’y, 570 U.S. at 218. But even when the gov-
ernment establishes a secular, neutral aid program, the government may
retain a legitimate interest in defining the program to exclude certain
religious uses.
   We apply this framework for evaluating the constitutionality of the re-
ligious-funding restrictions at issue in this opinion. We are mindful,
however, that this area of law is still being developed. See, e.g., Espinoza
v. Mont. Dep’t of Revenue, 435 P.3d 603 (Mont. 2018) (ruling that the
Montana Department of Revenue could not award a tax credit for a dona-
tion to an organization that funded scholarships to religious schools, under
a Montana constitutional provision that restricted state support of religion
more broadly than the federal Establishment Clause), cert. granted, 2019
WL 1207018 (U.S. June 28, 2019) (No. 18-1195); Morris Cty. Bd. of
Chosen Freeholders v. Freedom From Religion Found., 139 S. Ct. 909,
911 (2019) (Kavanaugh, J., statement respecting denial of certiorari)
(noting that “this Court decided Trinity Lutheran only recently, and there
is not yet a robust post-Trinity Lutheran body of case law in the lower
courts” on some important open questions).

                                     III.

   The Supreme Court has recognized that the need to comply with the
Establishment Clause may justify restrictions that would otherwise
amount to impermissible religious discrimination. See, e.g., Widmar, 454
U.S. at 271. Consistent with that understanding, both Trinity Lutheran and
Locke addressed whether the religious-funding restrictions in question
were required by the Establishment Clause before turning to the Free
Exercise Clause. See Trinity Lutheran, 137 S. Ct. at 2019 (“The parties
agree that the Establishment Clause . . . does not prevent Missouri from
including Trinity Lutheran in the Scrap Tire Program.”); Locke, 540 U.S.
at 719 (“Under our Establishment Clause precedent, the link between
government funds and religious training is broken by the independent and
private choice of recipients.”); see also Rosenberger v. Rector & Visitors
of Univ. of Va., 515 U.S. 819, 885 n.9 (1995) (Souter, J., dissenting)
(describing section 1066c(c) as an effort to comply with the Court’s

                                      7
                 Opinions of the Office of Legal Counsel in Volume 43

Establishment Clause precedents). Accordingly, we begin our analysis
by considering whether the Establishment Clause requires any of the
religious-funding restrictions in sections 1066c(c) and 1068e(1).

                                           A.

   The Supreme Court has long recognized that the government may ex-
tend “general . . . benefits to all its citizens without regard to their reli-
gious belief.” Everson, 330 U.S. at 16. The Establishment Clause does not
forbid the government from providing services, such as school busing, on
the basis of religion-neutral criteria, even if those services facilitate reli-
gious activity. Id. at 16–18. “[The First] Amendment requires the state to
be a neutral in its relations with groups of religious believers and non-
believers; it does not require the state to be their adversary.” Id. at 18.
   In the decades since Everson, the Court has repeatedly reaffirmed that
“‘a significant factor in upholding governmental programs in the face of
Establishment Clause attack is their neutrality towards religion.’” Good
News Club v. Milford Cent. Sch., 533 U.S. 98, 114 (2001) (quoting Ros-
enberger, 515 U.S. at 839, and adding emphasis); see also Mitchell, 530
U.S. at 809–10 (plurality opinion); id. at 838 (O’Connor, J., concurring in
the judgment). The “guarantee of neutrality is respected, not offended,
when the government, following neutral criteria and evenhanded policies,
extends benefits to recipients whose ideologies and viewpoints, including
religious ones, are broad and diverse.” Rosenberger, 515 U.S. at 839. The
neutrality principle runs throughout the Court’s decisions, and is broadly
consistent with a tradition of federal support for religious institutions that
dates from the time of the Founding. 3
   The Supreme Court has thus repeatedly upheld programs that even-
handedly allocate benefits to a broad class of groups without regard to
religious beliefs or practices. See Good News Club, 533 U.S. at 114;
Mitchell, 530 U.S. at 809–14 (plurality opinion); id. at 837 (concurring

   3 From its earliest days, the federal government has, for example, funded religious ed-
ucation for Indians, provided land grants to religious organizations, and offered tax
exemptions to religious bodies. See, e.g., Walz v, Tax Comm’n, 397 U.S. 664, 677–78
(1970) (citing early statutes); Rosenberger, 515 U.S. at 858–63 (Thomas, J., concurring);
Wallace v. Jaffree, 472 U.S. 38, 100 (1985) (Rehnquist, J., dissenting); Donald L. Drake-
man, Church, State, and Original Intent 305–14 (2010); David P. Currie, The Constitution
in Congress: The Federalist Period, 1789–1801, at 12–13 (1997); Robert L. Cord,
Separation of Church and State: Historic Fact and Current Fiction 25, 61–82 (1982).

                                            8
             Religious Restrictions on Capital Financing for HBCUs

opinion); Agostini v. Felton, 521 U.S. 203, 230–31 (1997); Rosenberger,
515 U.S. at 840–43; Zobrest v. Catalina Foothills Sch. Dist., 509 U.S. 1,
10 (1993); Lamb’s Chapel v. Ctr. Moriches Union Free Sch. Dist., 508
U.S. 384, 395 (1993); Witters v. Wash. Dep’t of Servs. for the Blind, 474
U.S. 481, 487–88 (1986); Mueller v. Allen, 463 U.S. 388, 398–99 (1983);
Widmar, 454 U.S. at 273–75; Bd. of Educ. v. Allen, 392 U.S. 236, 238,
243–44 (1968); Everson, 330 U.S. at 17–18; Cochran v. La. State Bd. of
Educ., 281 U.S. 370, 374–75 (1930); see also Walz v. Tax Comm’n, 397
U.S. 664, 672–73 (1970). And this Office too has placed great weight on
the neutrality of a government aid program in evaluating whether it is
consistent with the Establishment Clause. See Authority of the Department
of the Interior to Provide Historic Preservation Grants to Historic Reli-
gious Properties Such as the Old North Church, 27 Op. O.L.C. 91, 104
(2003) (“Old North Church”) (concluding that the Department of the
Interior could provide grants to renovate a still-active house of worship,
as part of a general historic preservation program); Authority of FEMA to
Provide Disaster Assistance to Seattle Hebrew Academy, 26 Op. O.L.C.
114, 122 (2002) (“Seattle Hebrew Academy”) (opining that FEMA could
provide funds for reconstruction after an earthquake to a Hebrew second-
ary school, as part of a general disaster relief program).
   Apart from the religious-funding restrictions, the HBCU capital-
financing program fully complies with that baseline requirement of reli-
gious neutrality. The statute employs secular criteria to determine which
projects may receive government support, and those projects may be
undertaken by religious and nonreligious HBCUs alike. The only express
statutory requirements for the capital-financing program are that the
beneficiaries be HBCUs, see 20 U.S.C. § 1066a(1), and that the loans be
for one of the “capital projects” listed in section 1066a(5), none of which
refers to religious practice or the religious character of the institution.
Your office has informed us that the Department and the designated
bonding authority, Rice Financial, apply certain other criteria designed to
measure the financial risk of the loans, but that those criteria, too, are
entirely religion-neutral. The credit criteria set forth in Rice Financial’s
agreement with the Department are based solely on financial risk and
make no mention of religion. See Bond Agreement at 82–83.
   The Establishment Clause permits the government to include religious
institutions, along with secular ones, in a generally available aid program
that is secular in content. There is nothing inherently religious in character
about loans for capital improvement projects; this is not a program in

                                      9
              Opinions of the Office of Legal Counsel in Volume 43

which the government is “dol[ing] out crosses or Torahs to [its] citizens.”
Am. Atheists, Inc. v. City of Detroit Downtown Dev. Auth., 567 F.3d 278,
292 (6th Cir. 2009). None of the capital projects identified in the statute—
which range from sewers to student centers—is necessarily religious. 20
U.S.C. § 1066a(5). The program is little different from “‘such general
government services as ordinary police and fire protection, connections
for sewage disposal, public highways and sidewalks,’” which may be
provided to religious and secular institutions alike without violating the
Establishment Clause. Old North Church, 27 Op. O.L.C. at 104 (quoting
Everson, 330 U.S. at 17–18); see Seattle Hebrew Academy, 26 Op. O.L.C.
at 123–24. Nor is it of great significance that some fraction of HBCUs
may use these benefits to engage in religious education. The Supreme
Court “has long recognized that religious schools pursue two goals, reli-
gious instruction, and secular education.” Allen, 392 U.S. at 245. It is
entirely consistent with the Establishment Clause for Congress to support
the secular educational functions of religious schools. Id. at 245–46.
Because the HBCU capital-financing program is a secular, neutral aid
program, we do not believe that it would violate the Establishment Clause
without the religious-funding restrictions, and therefore, those restrictions
are not constitutionally required.

                                      B.

   Although the religious neutrality of a secular government aid program
should be sufficient to ensure compliance with the Establishment Clause,
the Supreme Court has not been entirely consistent on that matter. In the
1970s and early 1980s, the Court struck down a number of neutral pro-
grams that provided aid to sectarian schools for secular purposes on the
ground that such aid could be diverted to religious activities. See, e.g.,
Meek v. Pittenger, 421 U.S. 349 (1975); Aguilar v. Felton, 473 U.S. 402
(1985). The Court has since expressly overruled several of those deci-
sions. See, e.g., Mitchell, 530 U.S. at 835 (plurality opinion) (overruling
Meek); id. at 837 (O’Connor, J., concurring in the judgment, joined by
Breyer, J.) (same); Agostini, 521 U.S. at 235 (overruling Aguilar). But a
majority of the Court has yet to hold that neutrality, standing alone, suf-
fices to allow a government benefit program to comply with the Estab-
lishment Clause.
   In Mitchell, four Justices endorsed the bright-line rule that secular gov-
ernment aid does not violate the Establishment Clause. See 530 U.S. at

                                      10
             Religious Restrictions on Capital Financing for HBCUs

809–14; see also Wallace, 472 U.S. at 98–114 (Rehnquist, J., dissenting).
As Justice Thomas explained for the plurality, “[i]f the religious, irreli-
gious, and areligious are all alike eligible for government aid, no one
would conclude that any indoctrination that any particular recipient con-
ducts has been done at the behest of the government.” Mitchell, 530 U.S.
at 809. Justice O’Connor, however, declined to join the plurality; while
she agreed with the Mitchell plurality’s “recognition that neutrality is
an important reason for upholding government-aid programs against
Establishment Clause challenges,” it was, in her view, only “one of sever-
al factors” that should be considered when evaluating such challenges. Id.
at 838–39. In particular, she left open the possibility that a religion-
neutral government program could violate the Establishment Clause if,
among other things, it permitted “actual diversion of government aid
to religious indoctrination.” Id. at 840, 867; see also Old North Church,
27 Op. O.L.C. at 107–13 (examining other factors). Of relevance to our
current inquiry, Justice O’Connor suggested that a “statutory prohibition
on ‘the making of any payment . . . for religious worship or instruction’”
would appropriately ensure that funds are not diverted to a religious use.
Mitchell, 530 U.S. at 849. As the necessary fifth vote supporting the
outcome endorsed by the Mitchell plurality, Justice O’Connor’s concur-
rence in Mitchell could be viewed as controlling. See Marks v. United
States, 430 U.S. 188, 193 (1977). Subsequently, in Zelman v. Simmons-
Harris, 536 U.S. 639 (2002), Justice O’Connor was in the five-member
majority, which held that a school voucher program—one the Court
characterized as allowing diversion of government funds to religious
activities only as a result of “true private choice,” id. at 653—did not
require any religious-funding restrictions in order to comply with the
Establishment Clause. See id. at 653–60; id. at 663 (O’Connor, J., concur-
ring) ( joining the Court’s opinion in full but writing separately to high-
light that the Court’s decision “marks” no “dramatic break from the
past”). But the HBCU capital-financing program, under which the De-
partment guarantees loans for individual capital-improvement projects
that the Department approves, does not fit neatly into that category.
   The ongoing significance of Justice O’Connor’s concurrences remains
unclear. Even if her view of the Establishment Clause controlled, howev-
er, we do not believe that it would require any of the religious-funding
restrictions in the HBCU capital-financing program. First, the government
aid in the HBCU program only flows to religious ends based upon, and
with the mediation of, private choices. See Zelman, 536 U.S. at 672

                                      11
              Opinions of the Office of Legal Counsel in Volume 43

(O’Connor, J., concurring); Mitchell, 530 U.S. at 842 (O’Connor, J.,
concurring in the judgment); Indirect Aid to Faith-Based Organizations
Under the Charitable Choice Provisions of the Community Solutions Act
of 2001, 25 Op. O.L.C. 127, 128 (2001). As with many government pro-
grams, no benefits are disbursed unless private institutions apply to re-
ceive them and meet the neutral criteria for allocation. An HBCU, which
is a private institution, proposes, constructs, and retains control over the
capital project in question. Moreover, the initial loan applications are
submitted not to the government, but to the designated bonding authority
(also a private entity), which must approve each loan. See Bond Agree-
ment at 23, 29–30. Thus, in addition to running the day-to-day operations
of the program, the bonding authority has an effective veto over each
application. The bonding authority, in turn, is obliged to allocate the loans
broadly among all HBCUs, regardless of religious affiliation. See id. at
21. Although not identical to a classic voucher program, these layers of
intervening choice help sever the “link between government funds and
religious training.” Locke, 540 U.S. at 719; see also Am. Atheists, 567
F.3d at 295 (noting that, while the private choice of a formal voucher
program “is one way to break the link between government and religion,
it is not the only way”).
    Second, because the loans are being made by a private entity, rather
than the government itself, religious-funding restrictions are unnecessary
to avoid the “‘special Establishment Clause dangers’” that Justice
O’Connor perceived when “‘the government makes direct money pay-
ments to sectarian institutions.’” Mitchell, 530 U.S. at 843 (opinion con-
curring in the judgment) (quoting Rosenberger, 515 U.S. at 842). The
Establishment Clause does not require the government, for example, to
restrict to secular uses the considerable economic benefits of tax deduc-
tions and exemptions that are generally available to religious and nonreli-
gious organizations alike, given that tax deductions and exemptions
provide at most “indirect economic benefits” to religious organizations.
Walz, 397 U.S. at 674; see Zelman, 536 U.S. at 665–68 (O’Connor, J.,
concurring) (discussing tax deductions and tax exemptions, as in Walz and
Mueller). That same principle is reflected in Rosenberger, in which the
Court did not rely on the presence of restrictions against diversion in
rejecting an Establishment Clause challenge to the university’s paying a
third-party contractor to print a religious student newspaper as part of a
program providing “printing services to a broad spectrum of student
newspapers.” 515 U.S. at 843. The Court characterized this benefit as

                                      12
                Religious Restrictions on Capital Financing for HBCUs

“incidental to the government’s provision of secular services for secular
purposes on a religion-neutral basis” and noted that “no public funds flow
directly to” the religious newspaper’s “coffers.” Id. at 842, 843–44. Here,
likewise, the Department makes no direct monetary payments to any
religious institution, but instead guarantees the private financing of
HBCU capital projects by insuring bonds issued by a private lender.
Because this program does not transfer money directly to religious organ-
izations, it is less likely to require religious-use restrictions on Establish-
ment Clause grounds. See Steele v. Indus. Dev. Bd. of Metro. Gov’t Nash-
ville, 301 F.3d 401, 413 (6th Cir. 2002) (holding that a similar bond
program is “analogous to an indirect financial benefit conferred by a
religiously neutral tax or deduction” and thus does not violate the Estab-
lishment Clause). 4
   Finally, these same attributes of the HBCU program—that a private
lender provides the loans, initially reviews and ultimately approves loan
applications, and uses neutral and non-religious criteria—also mitigate
any public perception that the government is endorsing religion, another
concern expressed by Justice O’Connor in her Mitchell concurrence, see
530 U.S. at 842–43. The program is not a per-capita aid program like the
one in Mitchell, in which government agencies disbursed funds directly to
religious schools based on their enrollment numbers. Consistent with
Justice O’Connor’s analysis in Mitchell, we believe the above factors are
such that “‘[n]o reasonable observer is likely to draw . . . an inference that
the State itself is endorsing a religious practice or belief,’” id. at 843
(quoting Witters, 474 U.S. at 493), despite the absence of any religious-
funding restrictions. Accordingly, even if Justice O’Connor’s concern
about diversion of funds to religious activities remained valid and control-
ling, we do not believe that the Establishment Clause would require the
religious-funding restrictions in sections 1066c(c) and 1068e(1).

   4 The Solicitor General, in an amicus brief in Locke, included the HBCU program

among several federal programs that were “distinguishable from the private-choice
program” at issue in that case because they involved the provision of “direct financial aid”
to organizations. Brief for the United States as Amicus Curiae Supporting Respondent,
Locke v. Davey, No. 02-1315, 2003 WL 22087613, at *20 n.4 (U.S. 2003). We agree that
the HBCU program is distinct from a voucher program, because the decision to guarantee
each particular loan in the HBCU program is made by the government (although as noted
the designated bonding authority, Rice Financial, also plays an important role in approv-
ing each loan). At the same time, the program does not constitute “direct” funding in all
respects, because no public funds flow directly to a religious institution.

                                            13
              Opinions of the Office of Legal Counsel in Volume 43

                                      C.

   We recognize that Tilton v. Richardson, 403 U.S. 672, 683 (1971),
and Committee for Public Education & Religious Liberty v. Nyquist,
413 U.S. 756, 762 (1973), might be read to say that the Establishment
Clause requires the religious-funding restrictions in sections 1066c(c) and
1068e(1). In Tilton, the Court ruled that a college or university education-
al facility built with a federal construction grant could not be used for
sectarian instruction or religious worship, even twenty years after receipt
of the grant. 403 U.S. at 683. And in Nyquist, the Court prohibited New
York from providing “direct money grants” for the “maintenance and
repair” of facilities at religious schools, as part of a program for all non-
public elementary and secondary schools. 413 U.S. at 762.
   In our Old North Church and Seattle Hebrew Academy opinions, how-
ever, we expressed doubt about whether Tilton and Nyquist remained
good law. We noted that “Tilton and Nyquist are in considerable tension”
with more recent Supreme Court cases recognizing that the government
does not violate the Establishment Clause when it provides religious
organizations with access to government property—and indeed that the
government may in some cases be required by the First Amendment to
provide such access. Old North Church, 27 Op. O.L.C. at 114 (citing
Good News Club, 533 U.S. 98; Widmar, 454 U.S. 263; Capitol Square
Rev. & Advisory Bd. v. Pinette, 515 U.S. 753 (1995); Lamb’s Chapel, 508
U.S. at 384); see also Seattle Hebrew Academy, 26 Op. O.L.C. at 129
(same). That observation rings even truer fifteen years later, as the Su-
preme Court has continued to develop its First Amendment precedents.
Tilton and Nyquist “essentially sanction discrimination between private
institutions that are identically situated but for their religious status—and
in that respect are in tension with the Court’s free exercise jurisprudence.”
Old North Church, 27 Op. O.L.C. at 115; see also Am. Atheists, Inc., 567
F.3d at 299 (noting that a broad reading of Tilton “would bring the deci-
sion into tension, if not outright conflict, with later cases”). Under Trinity
Lutheran, status-based religious discrimination triggers strict constitu-
tional scrutiny. 137 S. Ct. at 2019. If Tilton and Nyquist were still good
law, any general education program that provided aid to educational
institutions would risk violating Trinity Lutheran if it excluded devotional
institutions, but also would risk violating Tilton and Nyquist if it did not.
   Moreover, “many of the legal principles that supported those decisions
have been discarded.” Old North Church, 27 Op. O.L.C. at 116. Tilton

                                      14
              Religious Restrictions on Capital Financing for HBCUs

and Nyquist were, for example, largely premised on the notion that aid to
a “pervasively sectarian” institution, even when channeled to religious
uses through intervening private choice or when used solely for non-
religious functions, “inescapably results in the direct and substantial
advancement of religious activity.” Meek, 421 U.S. at 366. The Supreme
Court has since repudiated that doctrine. See Mitchell, 530 U.S. at 835–36
(plurality opinion); id. at 837 (O’Connor, J., joined by Breyer, J.); Agosti-
ni, 521 U.S. at 223–26. Indeed, in Trinity Lutheran, the Court struck down
the Missouri policy that denied eligibility to churches, the most “perva-
sively sectarian” of institutions, for grants for playground surfaces, not-
withstanding Justice Sotomayor’s observation in dissent that this holding
contradicted Tilton and Nyquist. See Trinity Lutheran, 137 S. Ct. at 2029–
30 (Sotomayor, J., dissenting) (“The Church’s playground surface—like a
Sunday School room’s walls or the sanctuary’s pews—[is] integrated with
and integral to its religious mission.”). Accordingly, we do not believe
that Tilton and Nyquist justify the conclusion that the Establishment
Clause requires the prohibitions in sections 1066c(c) and 1068e(1).

                                      IV.

   Because the Establishment Clause does not compel the religious-
funding prohibitions in sections 1066c(c) and 1068e(1), it cannot justify
the burdens those provisions impose on the free exercise of religion. That
is not the end of the matter, however, because Locke upheld a limited
restriction on the funding of religious activities—based upon the anties-
tablishment interest in not using taxpayer funds to pay for the training of
clergy—even though the restriction was not required by the Establishment
Clause. See 540 U.S. at 718–19, 721–22; see also Trinity Lutheran, 137
S. Ct. at 2019. As we have observed, see supra Part II, under Locke and
Trinity Lutheran, the Free Exercise Clause question turns on whether the
government has permissibly exercised its discretion to determine the
scope of a government program—which may exclude certain religious
uses—or whether it has impermissibly excluded otherwise qualified
applicants because of their religious character.
   The HBCU religious-funding restrictions fall into three broad catego-
ries. One denies loans under the program “to an institution in which
a substantial portion of its functions is subsumed in a religious mission.”
20 U.S.C. § 1066c(c). Two others deny program loans to facilities that are
used for certain religious activities: no loans may be “used . . . for . . . any

                                       15
              Opinions of the Office of Legal Counsel in Volume 43

religious worship or sectarian activity,” id. § 1068e(1), and no loans may
be “made . . . for any educational program, activity or service related to
sectarian instruction or religious worship,” id. § 1066c(c). Finally, two
restrictions deny program loans to “school[s] or department[s] of divini-
ty,” as that phrase is defined in the statute. Id. §§ 1003(15), 1066c(c),
1068e(1).

                                      A.

   We begin with the provision of the HBCU program that presents the
most evident constitutional difficulty: the restriction on providing pro-
gram loans “to an institution in which a substantial portion of its functions
is subsumed in a religious mission.” Id. § 1066c(c). Although the statute
does not define what it means for a substantial portion of an institution’s
functions to be “subsumed in a religious mission,” the phrase appears to
derive from Hunt v. McNair, 413 U.S. 373 (1973), which observed that
under the Court’s precedent at the time (since discarded, see supra Part
III.C), government aid violates the Establishment Clause “when it flows
to an institution in which religion is so pervasive that a substantial portion
of its functions are subsumed in the religious mission.” Id. at 743; see
also Sch. Dist. of City of Grand Rapids v. Ball, 473 U.S. 373, 394 n.12
(1985) (quoting and applying same language from Hunt ). Consistent with
the Supreme Court’s then-prevailing view, this statutory provision prohib-
its federal support for any pervasively sectarian institution—i.e., one that
is “devoted to the inculcation of religious values and belief,” including
one that provides “integrated secular and religious education.” Meek, 421
U.S. at 366.
   We agree with your office that this provision unconstitutionally dis-
criminates on the basis of an institution’s religious character. ED Letter at
2–3; accord CRT Memo at 5; OLP Memo at 2–3; CIV E-mail. Here, as in
Trinity Lutheran, the final restriction of section 1066c(c) does not merely
define a secular government program to exclude religious activities, but
instead defines and excludes the recipient based upon its religious identi-
ty. The restriction excludes an HBCU from eligibility for the program,
simply because the school’s functions are bound up in a “religious mis-
sion”; it directly targets organizations that are religious in nature. 20
U.S.C. § 1066c(c). That restriction thus sweeps more broadly than the
restriction at issue in Locke. In Locke, the Supreme Court upheld the
scholarship restrictions because they did not exclude sectarian institutions

                                      16
             Religious Restrictions on Capital Financing for HBCUs

and allowed students to use the scholarships at “pervasively religious
schools” with mandatory courses in “devotional theology,” so long as
they offered degrees in subjects that the State had chosen to fund. Locke,
540 U.S. at 724–25. The restriction here, however, would deny loans
under the program for capital projects that have no direct connection to
the religious activities of an HBCU, simply because of the religious
mission of the institution.
   The HBCU capital-financing program guarantees loans for a broad
range of capital projects, including repair, renovation, or acquisition of
a classroom facility, library, laboratory, dormitory, “or other facility
customarily used by colleges and universities for instructional or re-
search purposes or for housing students, faculty, and staff.” 20 U.S.C.
§ 1066a(5)(A). The program covers administrative facilities, student
centers, equipment, health centers, and more, such as improvements to
physical infrastructure, including roads and sewer drainage systems. Id.
§ 1066a(5)(B)–(H). Such projects need not have any inherent religious
character, and Trinity Lutheran teaches that they do not acquire one
merely because a religious institution carries them out. The final re-
striction of section 1066c(c) therefore “imposes a penalty on the free
exercise of religion,” Trinity Lutheran, 137 S. Ct. at 2021, and requires
organizations to “‘choose between their religious beliefs and receiving a
government benefit.’” Id. at 2023 (quoting Locke, 540 U.S. at 720–21).
   In short, the final prohibition in section 1066c(c) “expressly discrimi-
nates against otherwise eligible recipients by disqualifying them from
a public benefit solely because of their religious character.” Trinity Lu-
theran, 137 S. Ct. at 2021. Although antiestablishment interests might
justify a use-based religious-funding restriction under Locke, the Court in
Trinity Lutheran specifically rejected an interest in “skating as far as
possible from religious establishment concerns” as a basis for categorical-
ly excluding a religious organization from a generally available funding
program. Id. at 2024. Accordingly, the portion of the statute that denies
program loans to “an institution in which a substantial portion of its
functions is subsumed in a religious mission” is unconstitutional. 20
U.S.C. § 1066c(c).

                                      B.

  We consider next the funding restrictions concerning “religious wor-
ship,” “sectarian activity,” and “sectarian instruction,” which are con-

                                      17
              Opinions of the Office of Legal Counsel in Volume 43

tained, in slightly different form, in section 1066c(c) and section
1068e(1). Section 1066c(c) provides that loans under the HBCU capital-
financing program may not be “made . . . for any educational program,
activity or service related to sectarian instruction or religious worship.”
Section 1068e(1) provides that “[t]he funds appropriated under section
1068h,” including the funds that guarantee HBCU capital-financing loans,
“may not be used . . . for . . . any religious worship or sectarian activity.”
We agree with your office that these restrictions can and must be con-
strued to avoid unconstitutionality. ED Letter at 2–4.

                                      1.

    Section 1068e(1) provides that the Department funds “may not be used
. . . for . . . any religious worship or sectarian activity.” Congress did not
define “religious worship” and “sectarian activity,” but we believe the
provision is best construed to preclude the funding of projects directly
tied to devotional activities. “Sectarian” activities would ordinarily be
defined as ones that “support[] a particular religious group and its be-
liefs,” Black’s Law Dictionary 1557 (10th ed. 2014), or as activities that
have “the characteristics of one or more sects [especially] of a religious
character,” Webster’s Third New International Dictionary 2052 (2002).
And even without the adjective “religious” preceding it, the term “wor-
ship” would ordinarily be defined as a “form of religious devotion, ritual,
or service showing reverence, esp[ecially] for a divine being.” Black’s
Law Dictionary at 1844. The terms “religious worship” and “sectarian
activity” do not cover an institution merely because it has a religious
character or religious affiliation: they cover only activities with a devo-
tional religious character.
    Under Supreme Court precedent, the government may constitutionally
decline to support such activities. In both Locke, 540 U.S. at 722 & n.5,
and Trinity Lutheran, 137 S. Ct. at 2023, the Court noted that, even in
providing a broadly secular aid program, the government has a legitimate
interest in avoiding using taxpayer funds to support “church leaders,”
which “lay at the historic core of the Religion Clauses.” Locke cited
historical evidence suggesting that “[m]ost States that sought to avoid an
establishment of religion around the time of the founding placed in their
constitutions formal prohibitions against using tax funds to support the
ministry.” 540 U.S. at 723. Such support included funds to “‘erect or
support any place of worship.’” Id. (quoting Pa. Const. art. II (1776), in

                                      18
             Religious Restrictions on Capital Financing for HBCUs

5 Federal and State Constitutions, Colonial Charters, and Other Organic
Laws 3081, 3082 (1909)). That discussion reflects that the government’s
interest in avoiding support for religious activities extends to worship,
prayer, and devotional religious education.
   The prohibition in section 1068e(1) on funding “any religious worship
or sectarian activity” therefore fits the mold of Locke rather than Trinity
Lutheran: it restricts financing based on the religious use of the underly-
ing project, rather than the religious character of the recipient. The provi-
sion avoids support for projects primarily devoted to religious worship,
the training of clergy, and other explicitly devotional activities. But it
does not preclude a religious HBCU from receiving loans for general
educational activities separate from such projects, even if the educational
activities include some religious elements. By supporting an HBCU’s
educational mission, the restriction “goes a long way toward including
religion in its benefits.” Locke, 540 U.S. at 724. At the same time, it
avoids supporting capital-improvement projects that predominantly sup-
port worship, prayer, and other devotional religious activities. It is thus a
lawful exercise of Congress’s discretion to define a federal aid program,
rather than a penalty on the free exercise of religion. Congress may per-
missibly decline to subsidize religious activity, just as Congress may
decline to fund other constitutionally protected activities, such as lobby-
ing. See Regan, 461 U.S. at 548–49.
   Constitutional concerns would arise if the restriction were construed to
deny funding for capital-improvement projects for religious institutions
more broadly. To avoid these concerns, we must construe the restriction
narrowly. See Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. &
Constr. Trades Council, 485 U.S. 568, 575 (1988) (“‘[T]he elementary
rule is that every reasonable construction must be resorted to, in order to
save a statute from unconstitutionality.’” (quoting Hooper v. California,
155 U.S. 648, 657 (1895)). If, for example, section 1068e(1) prohibited a
loan to repair an HBCU’s roads or sewers, simply because some class-
rooms are devoted to the training of clergy or some churches line those
roads or use those sewers, then that restriction would be tantamount to
denying a loan simply because an institution is religious in character. But
we do not believe the statute must be read in that manner: a project loan
cannot reasonably be described as being “for” religious worship or sec-
tarian activity simply because it may advance an institution’s religious or
sectarian mission to some degree. A loan, however, may be “for” such
purposes if the project is to build or repair a campus chapel, a prayer

                                      19
                 Opinions of the Office of Legal Counsel in Volume 43

room, or a classroom devoted to the training of clergy. We think that a
loan is “for” such purposes if it would finance a capital-improvement
project for facilities predominantly devoted to religious worship or devo-
tional activity, not those with an insubstantial or incidental connection to
those activities.
   Restricting funding closely tied to explicitly religious activities is con-
sistent with federal government practice. Although the Establishment
Clause does not forbid all such aid, see, e.g., Old North Church, 27 Op.
O.L.C. at 102–03, Congress has enacted a number of religious-funding
restrictions. 5 The President too has directed agencies to permit religious
organizations to participate in federally funded social-service programs on
the condition that they not “use direct Federal financial assistance . . .
to support or engage in any explicitly religious activities (including activi-
ties that involve overt religious content such as worship, religious instruc-
tion, or proselytization).” Exec. Order No. 13559, § 1(b) (Nov. 17, 2010),


   5 See, e.g., Act of June 18, 1896, ch. 398, 29 Stat. 321, 345; 20 U.S.C. § 122 (“No

part of the appropriations made by Congress for the Howard University shall be used,
directly or indirectly, for the support of the theological department of said university,
nor for the support of any sectarian, denominational, or religious instruction there-
in[.]”); id. § 1011k(c) (“[N]o project assisted with funds under subchapter VII . . .
shall ever be used for religious worship or a sectarian activity or for a school or depart-
ment of divinity.”); id. § 1137(c) (“No institutional payment or allowance under section
1134b(b) or 1135d(a) of this title shall be paid to a school or department of divinity as a
result of the award of a fellowship under subpart 1 or 2 of this part, respectively, to an
individual who is studying for a religious vocation.”); id. § 7885 (“Nothing contained in
this chapter shall be construed to authorize the making of any payment under this chapter
for religious worship or instruction.”); 25 U.S.C. § 1803(b) (“Funds provided pursuant to
this subchapter shall not be used in connection with religious worship or sectarian instruc-
tion.”); id. § 1813(e) (“No construction assisted with funds under this section shall be
used for religious worship or a sectarian activity or for a school or department of divini-
ty.”); id. § 2502(b)(2) (“Funds provided under any grant made under this chapter may not
be used in connection with religious worship or sectarian instruction.”); id. § 3306(a)
(“None of the funds made available under this subchapter may be used for study at any
school or department of divinity or for any religious worship or sectarian activity.”);
34 U.S.C. § 12161(d)(2)(D) (“Such community-based organization . . . may not use such
funds to provide sectarian worship or sectarian instruction.”); 42 U.S.C. § 290kk-2 (“No
funds provided under a designated program shall be expended for sectarian worship,
instruction, or proselytization.”); id. § 9858k(a) (“No financial assistance provided under
this subchapter, pursuant to the choice of a parent under section 9858c(c)(2)(A)(i)(I) of
this title or through any other grant or contract under the State plan, shall be expended for
any sectarian purpose or activity, including sectarian worship or instruction.”).

                                            20
               Religious Restrictions on Capital Financing for HBCUs

75 Fed. Reg. 71,319, 71,320 (Nov. 22, 2010), amending Exec. Order
No. 13279, § 2(g) (Dec. 12, 2002), 67 Fed. Reg. 77,141 (Dec. 16, 2002). 6
The Department has issued regulations consistent with these orders. See
34 C.F.R. § 75.52(c)(1) (2018) (“A private organization that engages in
explicitly religious activities, such as religious worship, instruction, or
proselytization, must offer those activities separately in time or location
from any programs or services supported by a grant from the Depart-
ment”); id. § 76.52(c)(1) (same for subgrants from States).
   The federal government also has a history of supporting religion and
religious practice. As we have observed, see supra note 3, the federal
government since the time of the Founding has employed chaplains,
funded religious education for Indians, and provided land grants to reli-
gious organizations and tax exemptions to religious bodies. But the feder-
al government has in many instances excluded explicitly religious activi-
ties, including religious instruction, from more general funding programs,
and thus has long asserted an interest in avoiding the funding of religious
instruction akin to that recognized by the Court in Locke. That history
reflects that there is “play in the joints” between what the Establishment
Clause permits and what the Free Exercise Clause does not prohibit Con-
gress from enacting. Trinity Lutheran, 137 S. Ct. at 2019; Locke, 540 U.S.
at 718.
   There is also no indication that the religious-funding restrictions in
the HBCU capital-financing program were motivated by religious
animus. No matter how narrowly drawn, a religious-funding restriction
stemming from “hostility toward religion,” Locke, 540 U.S. at 721, is
unconstitutional. See, e.g., Masterpiece Cakeshop, Ltd. v. Colo. Civil
Rights Comm’n, 138 S. Ct. 1719, 1731–32 (2018). Such animus concerns
have been raised with the so-called “Baby Blaine” amendments that began
to appear in state constitutions in the 19th century. Those provisions
generally prohibited state-sponsored financial support for religious
schools and emerged from a climate of anti-Catholic hostility. See Mitch-
ell, 530 U.S. at 828 (plurality opinion); Locke, 540 U.S. at 723 n.7. But
the restrictions at issue here emerged not in the 19th century, but rather in
the late 1980s and early 1990s, when Supreme Court precedent could be
read to forbid a government, even in a religion-neutral funding program,

   6 When these two orders were amended in certain respects in 2018, the language quot-

ed above was left undisturbed. Exec. Order No. 13831, § 2 (May 3, 2018), 83 Fed. Reg.
20,715, 20,715 (May 8, 2018).

                                         21
                Opinions of the Office of Legal Counsel in Volume 43

from supporting religious educational institutions. 7 See Rosenberger, 515
U.S. at 885 n.9 (Souter, J., dissenting). Indeed, as we have noted, see
supra Part IV.A, the text of these restrictions—the best available evidence
of legislative intent—derives directly from then-applicable Supreme
Court precedent. It was only later that the Court overruled cases like
Aguilar, Ball, Meek, and Wolman v. Walter, 433 U.S. 229 (1977), which
had read the Establishment Clause to proscribe financial support for
religious educational institutions even in government programs that were
entirely neutral with respect to religion. See Mitchell, 530 U.S. at 835
(plurality opinion) (overruling Wolman and Meek); id. at 837 (O’Connor,
J., concurring in the judgment) (same); Agostini, 521 U.S. at 235 (overrul-
ing Aguilar and Ball). What evidence we have thus suggests that Con-
gress’s motive for these restrictions was likely grounded in a legitimate
desire to conform the statute to the Supreme Court’s then-prevailing
Establishment Clause precedent, not in religious animus.
    In short, section 1068e(1), in restricting loans under the program for
“any religious worship or sectarian activity,” is constitutional as we have
construed it.

                                          2.

   Section 1066c(c) parallels that part of section 1068e(1), but it may
sweep more broadly, because it applies to any program “related to” sec-
tarian instruction or religious worship, and “related to” is often read
expansively. See, e.g., Coventry Health Care of Mo., Inc. v. Nevils, 137 S.
Ct. 1190, 1197 (2017).
   We agree with your office that we should construe this provision to
avoid conflict with the Free Exercise Clause. ED Letter at 3–4. The rele-
vant portion of section 1066c(c), on its face, denies loans under the pro-
gram for certain religious “program[s], activit[ies] or service[s]” and
therefore appears to be primarily a restriction on the Department’s guar-
anteeing loans for facilities used for religious activities. This provision
illustrates that the line between a restriction that permissibly denies fund-
ing to religious uses, and one that denies funding based on religious


   7See Higher Education Amendments of 1986, Pub. L. No. 99-498, sec. 301(a),
§ 357(1), 100 Stat. 1268, 1307 (now codified at 20 U.S.C. § 1068e(1)); Higher Education
Amendments of 1992, Pub. L. No. 102-325, sec. 704, § 724(c), 106 Stat. 448, 745 (now
codified at 20 U.S.C. § 1066c(c)).

                                         22
             Religious Restrictions on Capital Financing for HBCUs

status, can be difficult to draw. See Trinity Lutheran, 137 S. Ct. at 2025
(Gorsuch, J., concurring). If a facially use-based religious-funding re-
striction is given too broad a sweep, it might well amount to status-based
religious discrimination. For example, even the entirely secular programs
or activities of a religious HBCU could be viewed as “related to” the
sectarian instruction or religious worship that takes place elsewhere
within the institution. But to deny guaranteed loans to a religious HBCU
for secular facilities or functions would deny support in a manner not
tightly connected to any religious use of those funds. The broader the
restriction, the more it risks penalizing the free exercise of religion and
discriminating based on religious status under Trinity Lutheran, like the
restriction that we have already concluded is unconstitutional. See supra
Part IV.A. To consider all activities of a religious school to be “related to”
sectarian instruction, and prohibit funding for the school on that basis,
would risk collapsing the distinction between religious status and reli-
gious use recognized in Locke and Trinity Lutheran.
   Here, however, a saving construction is reasonably available. Section
1066c(c) contains three “Religious Activity prohibition[s].” The other two
are directed at broad features of the institution: programs, activities, and
services provided by a “school or department of divinity” and those
provided by “an institution in which a substantial portion of its functions
is subsumed in a religious mission.” 20 U.S.C. § 1066c(c). By contrast, it
is plausible to view the prohibition on funding “any educational program,
activity or service related to sectarian instruction or religious worship” as
more narrowly focused on features of the discrete projects being funded,
rather than features of the institution as a whole. If the term “related to”
were read broadly—say, to cover general programs and services provided
by a religious institution—it would largely swallow the two prohibitions
covering institutional features. Moreover, since the financing program is
focused on supporting particular capital-improvement projects, it is also
plausible to view the discrete “program, activity or service” being aided
as “related to” sectarian instruction or religious worship only when the
discrete project being financed is itself religious. See id. § 1066a(5). As
we have discussed in analyzing the other use-based funding restrictions in
the statute, see supra Part IV.B.1, we think a project is religious in that
sense when it is devoted predominantly to religious activities.
   We therefore construe the prohibition on loaning money to programs
“related to sectarian instruction or religious worship” as applying only to
loans that fund discrete projects that bear a specific and direct relation to

                                      23
              Opinions of the Office of Legal Counsel in Volume 43

sectarian instruction or worship, in that they will be used predominantly
for such functions. Cf. Egelhoff v. Egelhoff ex rel. Breiner, 532 U.S. 141,
146 (2002) (noting that the Court has “recognized that the term ‘relate to’
cannot be taken ‘to extend to the furthest stretch of its indeterminacy’”);
Hunt, 413 U.S. at 743 (noting, in the Establishment Clause context, that a
government program can have the effect of advancing religion “when it
funds a specifically religious activity in an otherwise substantially secular
setting” (emphasis added)). That reading brings section 1066c(c)’s first
restriction in line with section 1068e(1)’s parallel restriction. Both provi-
sions preclude guaranteed loans from funding facilities predominantly
devoted to the prohibited religious functions, such as a new campus
chapel or prayer room, but do not preclude funding a dormitory or dining
hall—even one run by a religious institution. So construed, both re-
strictions narrowly advance the government’s interest in not funding
explicitly religious activities, such as worship or prayer. The statutes thus
define the scope of this secular program to exclude loans for facilities
used for sectarian instruction and religious worship in a manner consistent
with the Free Exercise Clause.

                                      C.

   The final issue concerns the provisions that limit assistance to “a school
or department of divinity.” Section 1066c(c) restricts loans under the
program for “any educational program, activity or service” offered by
such an institution; section 1068e(1) restricts the use of “funds appropri-
ated” under the HBCU program “for” such an institution.
   If this provision categorically barred a “sectarian” or “denominational”
school from receiving support, it would amount to a status-based religious
discrimination under Trinity Lutheran. ED Letter at 2–3. The statute,
however, defines a “school or department of divinity” based upon its
program of instruction, rather than on its religious views or character. The
term is defined as “an institution, or a department or a branch of an insti-
tution, the program of instruction of which is designed for the education
of students” in order “(A) to prepare the students to become ministers of
religion or to enter upon some other religious vocation . . . ; or (B) to
prepare the students to teach theological subjects.” 20 U.S.C. § 1003(15).
We construe the provision to be similar to the scholarship restriction
upheld in Locke—a funding restriction that turns upon the educational
program, rather than the religious character, of an institution.

                                      24
                Religious Restrictions on Capital Financing for HBCUs

   The funding restriction here does not single out an HBCU simply be-
cause it has a religious mission. Rather, it targets schools or departments
whose programs of instruction necessarily involve “the training of cler-
gy.” Trinity Lutheran, 137 S. Ct. at 2023. The restriction applies to an
“institution, or a department or a branch of an institution, the program of
instruction of which is designed” for the religious training specified in the
statute. 20 U.S.C. § 1003(15) (emphasis added). The use of the definite
article suggests that the restriction applies only if the institution, or its
department or branch, offers vocational religious education as its only
program of instruction. See Cochise Consultancy, Inc. v. United States ex
rel. Hunt, 139 S. Ct. 1507, 1514 (2019) (citing Rumsfeld v. Padilla, 542
U.S. 426, 434 (2004) (interpreting “the definite article” in the phrase “the
person” to mean that there is “generally only one proper respondent to a
given prisoner’s habeas petition”)). This restriction is thus applicable only
to an HBCU, or a department or branch of an HBCU, with programs of
instruction wholly devoted to the training of clergy (or, potentially, as
discussed below, non-devotional religious education). By contrast, an
HBCU that offers other programs of instruction, in addition to vocational
religious education, may seek loan support for any school or department
that offers such separate programs. 8
   That seems to us the most natural reading of the statute. But it is, at a
minimum, a permissible interpretation, and so construed the restrictions
are similar to those upheld by the Supreme Court in Locke. As in Locke,
the restrictions limit eligibility for assistance based upon the educational
activities being supported. In Locke, the State of Washington prohibited
the use of scholarships to fund degrees in “theology,” which the Court
understood to mean “degrees that are devotional or designed to induce
religious faith.” 540 U.S. at 716 (citations omitted). The Court sustained
that restriction, even though a student pursuing such a degree in theology
might well have received an education in secular subjects too. Id. at 720.
The Court held that Congress could fund, or not fund, a “distinct category
of instruction,” id. at 721, and, as the Court later explained, the program
there was “in keeping with” the government’s “antiestablishment interest



   8  An HBCU may be eligible for a loan under the program even if it describes itself as a
“divinity school” or if the majority of its programs involve the training of clergy or
teachers of theology. Such a school, or a department or branch thereof, is ineligible only
if it solely offers programs of instruction devoted to vocational religious education.

                                           25
              Opinions of the Office of Legal Counsel in Volume 43

in not using taxpayer funds to pay for the training of clergy,” Trinity
Lutheran, 137 S. Ct. at 2023.
   If Washington could decline to provide scholarships to students pursu-
ing degrees in theology, then we believe Congress could decline to sup-
port programs of education wholly devoted to vocational religious educa-
tion. We recognize that, if an institution is entirely devoted to the
religious training specified in the statute, then the restriction makes the
school ineligible for guaranteed loans under the program. But that conse-
quence does not seem different from Locke: the student there could not
receive the state scholarship to pursue a theology degree, even though he
may have studied non-religious subjects as well. See Locke, 540 U.S. at
726. Such a restriction is consistent with Locke’s holding that a govern-
ment program may be defined in a way that excludes the training of
clergy. Under this reading, however, an HBCU may still receive guaran-
teed loans under the program for the construction or repair of facilities, so
long as the school, department, or branch in question has at least one other
program of instruction, even if its programs of instruction otherwise
involve religious training within the meaning of 20 U.S.C. § 1003(15).
   The funding restriction here may be broader than in Locke in one re-
spect. In Locke, the Court held that Washington could exclude scholarship
funds from supporting “degrees that are devotional in nature or designed
to induce religious faith.” Locke, 540 U.S. at 716 (internal quotation
marks omitted). Here, the restriction on loans for divinity schools or
departments arguably sweeps beyond devotional education to include
programs of instruction that “prepare the students to teach theological
subjects,” whether or not those programs are devotional in nature. 20
U.S.C. § 1003(15)(B). There may be some ambiguity concerning what
it means to “prepare the students to teach theological subjects,” since,
as Justice Thomas has observed, “the study of theology does not neces-
sarily implicate religious devotion or faith.” Locke, 540 U.S. at 734 (dis-
senting opinion); see also Webster’s Third New International Dictionary
2371 (2002) (defining “theology” to include “rational interpretation of
religious faith, practice, and experience”); 17 Oxford English Dictionary
898 (2d ed. 1989) (defining “theology” as the “study or science which
treats of God, His nature and attributes, and His relations with man and
the universe”). The restriction thus could apply to programs in which
theology is treated as a subject of scholarly interest, without any devo-
tional affiliation or religious creed. Such restrictions could cover depart-
ments with Ph.D. programs in religious studies that approach theology

                                      26
             Religious Restrictions on Capital Financing for HBCUs

through an academic lens—sociological, anthropological, philosophical,
or otherwise—as well as through a devotional or sectarian lens.
   We do not believe that a restriction on supporting the training of teach-
ers of theology necessarily implicates the Free Exercise Clause. The
Religion Clauses protect religious belief (and non-belief ), not necessarily
the academic study of religion. See, e.g., Wisconsin v. Yoder, 406 U.S.
205, 215 (1972) (“[T]o have the protection of the Religion Clauses . . .
claims must be rooted in religious belief.”); Davis v. Beason, 133 U.S.
333, 342 (1890) (“The term ‘religion’ has reference to one’s views of his
relations to his Creator, and to the obligations they impose of reverence
for his being and character, and of obedience to his will.”); cf. Van Orden
v. Perry, 545 U.S. 677, 690–91 (2005) (plurality opinion) (holding that it
was permissible for Texas to display the Decalogue on its State Capitol
Grounds because “the ten Commandments have an undeniable historical
meaning,” and “[s]imply having religious content or promoting a message
consistent with a religious doctrine” does not constitute an establishment
of religion). The Free Exercise Clause protects an individual’s or entity’s
status as a Catholic believer or as a Catholic church, but not necessarily as
a historian studying the works of Thomas Aquinas or as a department of
religious history.
   Nor does prohibiting support for training teachers of theology seem to
constitute status-based religious discrimination. The statute excludes
support for a single subject—religious educational training—and does not
broadly preclude a religious HBCU from receiving assistance for a range
of secular activities. The restriction therefore resembles those cases in
which the Supreme Court has held that the government need not subsidize
particular categories of speech. See, e.g., Rust v. Sullivan, 500 U.S. 173,
193–94 (1991). Just as the government may, for example, decline to
provide tax exemptions to the portion of a nonprofit organization devoted
to lobbying, see Regan, 461 U.S. at 546, the government may here decline
to guarantee loans for the portion of an HBCU that provides degrees in
theology—a “distinct category of instruction.” Locke, 540 U.S. at 721; see
id. at 720 n.3 (rejecting argument that the funding restriction violated the
freedom of speech).
   Because we are not evaluating the restriction here in the context of a
particular grant application, we need not and do not reach a definitive
conclusion on how the religious-funding restriction would apply to non-
devotional programs that “prepare the students to teach theological sub-


                                      27
              Opinions of the Office of Legal Counsel in Volume 43

jects.” 20 U.S.C. § 1003(15). But we note that the application of the
restriction to such programs raises different First Amendment questions.

                                      V.

   For these reasons, we conclude that the restriction on providing pro-
gram loans “to an institution in which a substantial portion of its functions
is subsumed in a religious mission,” 20 U.S.C. § 1066c(c), violates the
Free Exercise Clause. The remaining restrictions in section 1066c(c) and
section 1068e(1) can and must be construed to withstand Free Exercise
Clause scrutiny. Should the Department establish a policy not to enforce
the unconstitutional portion of section 1066c(c), or should it provide
support to an otherwise unqualified applicant, in contravention of this
provision (or any other statute), the Department should report that deci-
sion to Congress within thirty days of establishing the policy. See 28
U.S.C. § 530D(a)(1)(A)(i), (b)(1), (e); Constitutionality of the Direct
Reporting Requirement in Section 802(e)(1) of the Implementing Recom-
mendations of the 9/11 Commission Act of 2007, 32 Op. O.L.C. 27, 28 n.2
(2008).

                                     HENRY C. WHITAKER
                                 Deputy Assistant Attorney General
                                     Office of Legal Counsel




                                      28